DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The previously applied 112 rejections have been withdrawn based on the amendment specifying the order of the layers in the laminate. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2015/0152269, “Harada”), in view of  Okazaki et al. (US 2014/0256870, “Okazaki ‘870”) in view of Okazaki et al. (US 2014/0154451, “Okazaki ‘451”), in view of Itakura et al. (JP 2009-167355 A, “Itakura”).
Regarding claims 1, 7, and 8, Harada teaches a laminate for use in optical articles ([0007], [0075], e.g., optical lenses) comprising a water absorbing layer ([0011]) and a hydrophilic layer in this order on a substrate (e.g., [0008]). Harada teaches that the hydrophilic layer may contain a crosslinked resin ([0026]).  	Harada fails to specifically teach the makeup of the hydrophilic layer and that the hydrophilic layer has a gradient structure. In the same field of endeavor of antifogging films and compositions ([0001]), Okazaki ‘870 teaches that the hydrophilic layer may have a gradient structure ([0054], [0055], [0260]). Okazaki ‘870 further teaches to make a hydrophilic film by including hydrophilic monomers having excellent hydrophilicity, antifogging properties, antistatic properties, antifouling properties, and scratch resistance at a gradient ([0058], [0272]; and see [0021] – [0023] and [0044], containing crosslinked compounds reading on claimed 11a, 4a, and 5a compounds in the claimed hydrophilic layer). It therefore would have been obvious to have made the hydrophilic sheet of Harada out of the hydrophilic composition of Okazaki ‘870, and to have provided the sheet with a concentration gradient where the concentration of the hydrophilic compounds is greater at the exterior of the film, for the benefit of its excellent hydrophilicity, antifogging properties, antistatic properties, antifouling properties, and scratch resistance ([0058], [0272]).	While Harada teaches the inclusion of crosslinked resins in the water absorbing layer ([0046] – [0048]) and teaches the inclusion of a hydrophilic portion in the water absorbing resin sheet ([0076]), Harada fails to specifically teach the inclusion of the claimed hydrophilic compound in the water absorbing sheet. However, Okazaki ‘451 teaches a compound having a structure reading on that of Formula 1 (see Okazaki ‘451, [0031], [0035] – [0042] and see [0058], for example; see, e.g., Chem. 25, Formula 18, at [0058]) and Okazaki ‘451 further teaches that these compounds have excellent hydrophilicity, antifogging properties, antistatic properties, antifouling properties, and scratch resistance ([0027], [0031], [0035] – [0042] and see [0028] – [0031]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have included a compound such as Chemical formula 25 of Okazaki ‘451 in the water absorbing layer of Harada in order to provide the layer with excellent hydrophilicity, antifogging properties, antistatic properties, antifouling properties, and scratch resistance ([0027], [0031], [0035] – [0042] and see [0028] – [0031]).	Harada fails to specifically teach that the water absorbing layer has an absorption rate of in the range of from 5 to 500 weight percent. In the same field of endeavor of anti-fogging layers ([0002]), Itakura teaches that a suitable range of water absorption for a water absorption layer in an anti-fogging film should be on the range of from 10-40% ([0016], [0021]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the water absorption rate of the water absorbing layer of Harada to within the range of from 10 to 40% in order to balance the amount of water absorption of the layer and the hardness, water resistance, and abrasion resistance of the layer ([0016], [0021], [0022]). 
Regarding claims 5 and 6, while modified Harada fails to specifically teach the presently claimed differences in linear expansions between the hydrophilic layer and the water absorbing layer, because the layers of modified Harada are made of substantially similar materials as those of the present invention (see rejection of claim 1, above, and see present specification at, e.g., pp. 9, 21-23), they would be expected to have the same expansion coefficients and thus have the same differences in linear expansions between the two layers. 
Regarding claim 9, modified Harada additionally teaches the inclusion of a photoinitiator with the water absorbing layer resin (see, e.g., Okazaki ‘451 at [0220]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Okazaki ’870 in view of Okazaki ‘451 in view of Itakura, as applied to claim 2, above, and further in view of Kishikawa et al. (US 2013/0260145, “Kishikawa”).
Regarding claim 4, modified Harada additionally teaches that the water absorbing layer may be a crosslinked resin formed from a compound of the general formula 1 (see rejection of claim 2, above). However, modified Harada does not teach the inclusion of inorganic fine particles having a diameter of less than 10 micrometers. In the same field of endeavor of antifogging articles ([0002]), Kishikawa teaches the inclusion of silica fine particles in a water absorbing layer in order to improve the mechanical strength of the layer ([0104] – [0108]). It therefore would have been obvious to have included inorganic particles having a diameter of less than 10 micrometers in the water absorbing layer in order to improve the layer’s mechanical properties ([0104] – [0108]). 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach the use of a compound having a medial crown ether feature such as the one claimed in claim 3 and therefore claim 3 would be allowable over the prior art. 

Response to Arguments
Applicant’s arguments filed 9/15/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments.  
Therefore, claims 1 and 4-9 are rejected as described above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782